Title: From Thomas Jefferson to John Armstrong, Jr., 14 February 1806
From: Jefferson, Thomas
To: Armstrong, John, Jr.


                        
                            Dear Sir
                     
                            Washington Feb. 14. 06.
                        
                        Mr. Skipwith will inform you what a terrible tempest has been excited against you by an opinion said to have
                            been given by you in the case of the New Jersey & a letter of yours on that subject published in the papers. the body of
                            merchants & Insurers of New York have presented an Address, the object of which tho’ not expressed, cannot be mistaken,
                            & it is expected their example will be followed by the other cities making common cause. I inclose you the answer to
                            those of N. York, from which you will percieve the expediency on your own account as well as the public, to send a
                            statement of the case the points on which it was decided, and how your opinion happened to be given in that stage of the
                            business, with documents to establish such facts as are not known. the hope is further, that in the business confided to
                            you by this conveyance you may be able to obtain a success which may place you where you would wish to be in the public
                            favor. there are several circumstances at this time which you may so use as to produce favorable dispositions in the party
                            with which you are to negociate. 1. the law prohibiting intercourse with St. Domingo, which could not of right be demanded
                            from us. 2. a second law to render the first more effectual in the main point by prohibiting the exportation of military
                            stores to any part of America. these two laws will be passed in time to go by this conveyance. 3. the measures which will
                            be explained to you for procuring a solid establishment of neutral rights. 4. measures which will be taken to exclude
                            British commerce from the US. in a great degree. 5. an effective navigation act. we cannot yet say what will be the
                            precise form of the two last; but they will unquestionably be effectual. considering the accidents which may happen to
                            this by the way, it is not signed. that is unnecessary for your information that it comes from one whose friendship
                            & respect to you are real.
                    